Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Claims 1-8, 10-13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and nonelected Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.
Applicant’s election without traverse of Invention II, Subspecies A(ii), in the reply filed on 11/05/2021 is acknowledged. 
Upon further consideration, Examiner withdraws the election requirement for Subspecies B and will consider the recited limitations of claim 17 as a Markush group.
Claim 9 has been cancelled. Claim 21 is newly added.
Claims 14 and 16-21 are presently examined.

Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-12, and 14 of U.S. Patent No. 9,265,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14 and 21 are obvious in view of the tissue grabbing forceps recited in patented claims 1 and 14, wherein both the instant and patented forceps have two arms, each arm comprising a grasping surface connected to the arm by a pivot point, wherein the arms are spring biased to close on tissue received therein, wherein actuating the arms causes the arms to move closer together. Instant claim 16 is obvious in view of patented claim 10, directed to the grasping surfaces having a circular or elliptical cross-section. Instant claim 17 is obvious in view of patented claims 1 and 14, which each recite that the spring forces are provided by leaf springs. Instant claim 18 is obvious in view of patented claim 11, directed to the distal end of the first and second arm being disconnectable from the first and second arms. Instant claim 19 is obvious in view of patented claim 12, directed to each arm connected to a respective rigid .
Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 9,610,088 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14 and 21 are obvious in view of the combination of patented claims 1 and 3, rendering obvious the claimed tissue grabbing forceps, wherein both the instant and patented forceps have two arms, each arm comprising a grasping surface connected to the arm by a pivot point, wherein the arms are spring biased to close on tissue received therein, wherein actuating the arms causes the arms to move closer together. Instant claim 16 is obvious in view of patented claim 4, directed to the grasping surfaces having a circular or elliptical cross-section.
Claims 14 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 10,441,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14 and 21 are obvious in view of the tissue grabbing forceps recited in patented claim 1, wherein both the instant and patented forceps have two arms, each arm comprising a grasping surface connected to the arm by a pivot point, wherein the arms are spring biased to close on tissue received therein, wherein actuating the arms causes the arms to move closer together. Instant claim 19 is obvious in view of patented claim 5, directed to each arm connected to a respective rigid grasper, to draw and hold tissue therebetween. Instant claim 20 is obvious in view of patented claim 6, which also recites vein sealer portions of each arm.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14, 17-19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Hanna (US 2010/0057084 A1, hereinafter “Hanna”).
Regarding claim 14, Hanna shows a first arm 410 having a distal end and a proximal end and a second arm 420 having a distal end and a proximal end, wherein the distal ends of the first and second arm are separated by a distance (Figs. 4A-4D); a first grasping surface 413b connected to and extending from the distal end of the first arm at a first pivot point 442; a second grasping surface 423b connected to and extending from the distal end of the second arm at a second pivot point 462; wherein the first grasping surface and the second grasping surface are biased toward each other by a respective first and second spring force (Figs. 4A-4B, spring forces shown by springs 472 and 492 respectively); wherein when the first arm and second arm are actuated to reduce the distance, the manipulator is configured such that tissue 
Regarding claim 17, Hanna further shows wherein the first and second grasping surfaces are leaf springs 413b/423b (Fig. 4D) due to the “leaf” shape and spring mechanism 472/492, wherein the leaf springs apply the first and second spring forces and the first and second pivot points are fixed points at which the first and second grasping surfaces are bendable (Fig. 4D, where the pivots are fixed points allowing the grasping surfaces to pivot and bend towards the tissue to contain said tissue).  
Regarding claim 18, Hanna wherein the distal end of the first arm and the second arm is disconnectable from the first and the second arm (Fig. 4A; para. 0048).
Regarding claim 19, Hanna shows a first rigid grasper 413b connected with the first arm, a second rigid grasper 423b connected with the second arm, wherein the first grasping surface and the second grasping surface are actuated so that the tissue 600 drawn toward the manipulator is firmly held between the first rigid grasper and the second rigid grasper (Figs. 4A-4D; para. 0009-0012, 0048-0049).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanna.

Regarding claim 20, Hanna shows that the tissue manipulator is a bipolar forceps (para. 0009) connected to an electrical energy source to conduct energy to tissue (para. 0010), wherein the energy is delivered to the first and second grasping surfaces that are for gripping and sealing tissue in between the arms when actuated (para. 0011).  Hanna shows that each grasping surface of each arm is “a vein sealer portion” since each surface 414 and 424, of electrodes 412 and 422, respectively, engage tissue 600 to uniformly apply pressure and seal the tissue by application of electrosurgical energy delivered to said electrodes (Figs. 4A-4D, para. 0048). It would have been obvious to use the manipulator of claim 14 for vein sealing purposes, in addition to tissue sealing, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 16 and 20 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanna in view of Chojin et al (US 9,113,898 B2, hereinafter “Chojin”).
Regarding claim 16, see the rejection in view of Hanna above. The official notice is based on a simple modification of the cross-section and shape of the grasping surface in order to achieve a desired effect of engaging the tissue with a curved or rounded, rather than flat, surface. In the alternative to the above, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified cross-section and shape of the grasping Chojin teaches that it is known in the art to provide a “wheel” 110 such that a disc engages tissue by rolling over and clamping down on the tissue (Figs. 4A-4B and 5; col. 2, lines 19-27; col. 5, lines 26-37), wherein the circular, semi-circular, or ring-shaped cross section of the wheel provides the benefit of rotating the tissue therethrough and positioning the tissue for desired engagement and treatment (col. 5, lines 38-55, wherein the treatment is selectively sealing the part of tissue chosen for engagement using the wheel). Chojin teaches that the circular, semi-circular, or ring-shaped cross-section of the wheel allow rotation and positioning of the tissue as needed to achieve the desired effect (col. 5, lines 38-40). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Hanna in view of Chojin to provide at least one grasping surface that is wheel-shaped, as taught by Chojin, for the purpose of rolling over a tissue surface so that the tissue is selectively positioned between the grasping surfaces before final engagement of the section of tissue intended for pressure application and/or treatment, as taught by Chojin. It would have been further obvious to provide both grasping surfaces with the circular, semi-circular, or ring-shaped cross-section taught by Chojin, to allow further rotational engagement as taught by Chojin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, see the rejection in view of Hanna, above, for modification to provide vein sealing in addition to tissue sealing using bipolar forceps (para. 0009-0011). In the alternative, Chojin teaches that it is known in the art of bipolar forceps (col. 3, lines 1-3) that the forceps are configured for other sealing purposes, including sealing tubular vessels as well 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
                                                                                                                                                                                        /ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792